Citation Nr: 1014959	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to February 
1970.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.    


FINDINGS OF FACT

1.	The Veteran served in the Republic of Vietnam.

2.	The Veteran maintains that his presumed exposure to 
herbicides during his service in Vietnam caused him to incur 
peripheral neuropathy.    

3.	The Veteran's peripheral neuropathy did not manifest 
during the Veteran's active military service or within one 
year of discharge from service.    

4.	The Veteran's peripheral neuropathy is not related to 
service.  


CONCLUSION OF LAW

The Veteran's peripheral neuropathy was not incurred in or 
aggravated by service, nor may it be presumed to be related 
to service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
peripheral neuropathy.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements in a letter to 
the Veteran dated in August 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the Veteran 
of the elements of his claim and of the evidence needed to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the initial adjudication of 
his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2007) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the Veteran with a 
compensation examination for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Claim to Service Connection for Peripheral 
Neuropathy

The Veteran maintains that he incurred peripheral neuropathy 
as a result of exposure to herbicides during service in the 
Republic of Vietnam.  In the February 2007 rating decision on 
appeal, the RO denied the Veteran's claim.  For the reasons 
set forth below, the Board agrees with that decision.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  Moreover, 38 C.F.R. § 3.309(e) 
also provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2.  

In this matter, the record does not preponderate against the 
Veteran's claim that he currently has peripheral neuropathy.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  A June 2006 letter from the Veteran's private 
physician notes a diagnosis of peripheral neuropathy as does 
a December 2006 VA compensation examination report of record.    

However, presumptive service connection for peripheral 
neuropathy based on exposure to herbicides is unwarranted 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  
Although the record demonstrates that the Veteran served in 
the Republic of Vietnam in the late 1960s, the record does 
not indicate that he developed peripheral neuropathy while in 
Vietnam, within one year of his service there, or within one 
year of leaving active service in February 1970.  See 
38 C.F.R. §§ 3.309(e), 3.307(a)(6)(ii).  Indeed, the medical 
evidence of record demonstrates that the Veteran's peripheral 
neuropathy was first diagnosed by his private physician in 
2006, many years after discharge from service.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  

Nevertheless, even if a Veteran is found not entitled to a 
regulatory presumption of service connection for exposure to 
herbicides, his claim of service connection must still be 
reviewed to determine whether service connection can be 
established on a direct basis, or under other presumptions 
noted under 38 C.F.R. §§ 3.307, 3.309(a).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation).  

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Certain disorders, to include certain neurological disorders, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

Again, in this matter, the Board has found that the record 
does not preponderate against the Veteran's claim that he has 
peripheral neuropathy.  See Alemany, supra.  But the Board 
finds the preponderance of the evidence to be against his 
claim that his disorder directly relates to service.  See 
38 C.F.R. § 3.303.  

The Board has reviewed two medical opinions of record that 
comment on the issue of medical nexus.  In the June 2006 
letter from the Veteran's private physician, it is stated 
that that physician treated the Veteran for 15 years, that 
the Veteran had been complaining of foot pain for five years, 
that no cause had been found during a neurology examination, 
and that, "[t]his leads me to believe that the cause is at 
least as likely as not being caused by [sic] previous 
exposure to Dioxin."  By contrast, the December 2006 VA 
examiner found, after paraphrasing the private physician's 
June 2006 positive nexus opinion, that the Veteran's 
peripheral neuropathy was likely not related to service.  

After reviewing these opinions, the Board finds the November 
2006 opinion to be more persuasive, and to be of more 
probative value.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  In that opinion, 
the VA examiner indicated that the claims file had been 
reviewed, and that the Veteran had been evaluated in person.  
And the examiner supported the opinion against the Veteran's 
theory of causation with a rationale, particularly noting the 
recent onset of the disorder six years earlier, many years 
after service.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (supporting clinical data or other rationale should 
accompany medical opinion).  By contrast, the Veteran's 
physician did not indicate review of the claims file, did not 
indicate an expertise on neurological matters, and apparently 
relied on the Veteran's own history regarding his theory of 
incurrence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based on the recitations of a claimant).  And the 
rationale underlying the physician's opinion was limited to 
the unpersuasive assertion that nothing else seemed to 
explain onset of the Veteran's disorder so it must have been 
caused by exposure to herbicides in Vietnam.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a medical opinion without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty needed for a service 
connection finding).  As such, the Board finds that the VA 
examiner's negative opinion preponderates against the private 
examiner's supportive opinion with regard to the issue here 
of medical nexus.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  

Moreover, the objective evidence of record supports the VA 
examiner's negative opinion.  The Veteran's service treatment 
records are negative for a neurological disorder.  The 
Veteran's January 1969 separation reports of medical 
examination and history are negative for a neurological 
disorder.  The earliest medical evidence of the Veteran's 
peripheral neuropathy is dated in the June 2006 physician's 
letter (dated over 36 years after discharge from active 
service) in which the examiner noted symptoms indicative of 
the disorder 5 years earlier (31 years following service).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  And the 
Veteran did not claim service connection for peripheral 
neuropathy until June 2006, also over 36 years following 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  

As such, the Board finds service connection unwarranted for 
peripheral neuropathy on either a direct or a presumptive 
basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  



____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


